Citation Nr: 0946910	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an increased rating for a cervical spine 
disability.  In June 2009, the Veteran testified before the 
Board at a hearing held at the RO.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's service-
connected cervical spine strain has been manifested by 
subjective complaints of constant pain and tightening of the 
neck, and objective findings of cervical sprain, guarding, 
stiffness, and tenderness, forward flexion limited at most to 
35 degrees, extension to 25 degrees, right and left lateral 
bending to 35 degrees, right and left rotation to 30 degrees, 
and a combined range of motion of not less than 190 degrees.  
It was not productive of any incapacitating episodes for more 
than a two week period.  Ankylosis of the spine and complete 
ankylosis of the cervical spine were not shown.  Neurological 
manifestations including radiculopathy associated with the 
service-connected cervical spine disability were not shown.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a 
rating in excess of 10 percent for the service-connected 
cervical strain have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DC 
5237 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §  4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

The Veteran's cervical strain has been rated as 10 percent 
disabling under Diagnostic Code 5237, cervical strain.  DC 
5237 is rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2009), 38 
C.F.R. § 4.71a, DC 5242.  The other applicable diagnostic 
code is DC 5243, which pertains to intervertebral disc 
syndrome.  That diagnostic code is also rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

It has not been contended or shown that the Veteran has 
residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (5236), spinal stenosis (5238), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241), 
related to her service-connected cervical spine disability.  
Accordingly, the criteria pertaining to those diagnostic 
codes are not applicable.

By way of history, the Veteran contends that she was involved 
in a motor vehicle accident in the early 1980's and sustained 
an injury to her neck.  She was given muscle relaxants.  Her 
service treatment records reflect only that in July 1987, X-
ray examination demonstrated no radiographic abnormality of 
the cervical spine.  Then, in November 1988, the Veteran 
reported neck pain following an injury that had occurred one 
year previously.  Her neck was stiff that morning and hurt 
more on the right side.  She was given an ice pack and 
instructed on neck exercises.  The assessment was muscle 
strain.  The Veteran's Air National Guard  records dated 
until 2005 reflect complaints of continued chronic neck pain. 

On December 1992 VA examination, she was diagnosed with a 
history of chronic intermittent neck pain after a cervical 
spine strain.  She had full range of motion.  Neurological 
examination of the upper extremities was normal but for 
decreased sensation on the deltoid area of the left side when 
compared to the right.  X-ray examination demonstrated 
reversal of lordosis in the mid-cervical area.  The disc 
spaces were well maintained.  On April 1998 VA examination, 
the diagnosis was recurrent torticollis in quiescent state.  
X-ray examination revealed a normal cervical spine.  She had 
full range of motion.  Neurological examination of the upper 
extremities was normal.  

The Veteran filed her claim for an increased rating in 
November 2005, stating that her neck locked up and has caused 
her to miss several days of work in the previous year. 

VA treatment records dated from November 2001 to November 
2005 are negative for treatment for her cervical spine 
disability.  However, private chiropractic records dated from 
November 2001 to November 2005 reflect periodic and ongoing 
treatment for her cervical spine problems, with notations 
reflecting limited ranges of motion of the spine, her 
response to chiropractic treatment, and the current severity 
of her disability.  In August 2004, her chiropractor executed 
a medical leave statement, which stated that the Veteran had 
recently experienced a flare-up of neck pain and was unable 
to rotate her neck.  The diagnosis was acute 
cervical/thoracic subluxation complicated by torticollis and 
reversed lordosis, as well as early degenerative joint 
disease at C4-5 and C5-6.  It was felt that she would need up 
to four days of leave from her position with the U.S. Postal 
Service.

On March 2006 VA examination, the Veteran reported that pain 
and muscle spasms occurred spontaneously and worsened during 
the say.  She would often need to sleep in a recliner for 
comfort.  She reported episodic pain in her shoulders for the 
previous few years. A review of her January 2006 X-ray 
results reflected early degenerative joint disease with 
slight disk space narrowing at the C5-6 level.  

Physical examination revealed decreased range of motion, with 
forward flexion to 40 degrees, extension to 25 degrees, right 
and left lateral bending to 40 degrees, and right and left 
rotation to 40 degrees.  There was pain on repetitive motion, 
but no change in range of motion.  Sensory examination was 
essentially normal and right hand grip was subtly decreased.  
Deep tendon reflexes were +2, bilaterally.  The diagnosis was 
torticollis secondary to old soft tissue injuries of the 
neck, with few current symptoms other than painful and 
decreased motion.  There was a history of spontaneous flare-
up with muscle spasm.  In addition, there was degenerative 
arthritis of the cervical spine at multiple locations, which 
caused decreased and painful motion, without loss of strength 
or endurance.  After reviewing the claims file, the examiner 
stated that although the Veteran was initially service 
connected for cervical strain with left radiculopathy in 
1993, there was in actuality no sign of radiculopathy on the 
initial 1992 VA examination or in her service treatment 
records, which made that determination questionable, as a 
cervical spine strain was not a casual agent for 
radiculopathy.  He also stated that although there were 
current findings of degenerative arthritis of the cervical 
spine, that condition was also not related to a cervical 
spine strain.

A January 2006 VA X-ray examination reflects mild 
degenerative disc disease at C6-7.  The Veteran reported an 
increase in neck problems at that time, but denied any 
numbness or tingling in her arms and hands.

Private spine rehabilitation records dated from May 2007 to 
September 2007 reflect range of motion testing in May 2007, 
with forward flexion to 45 degrees, left rotation to 45 
degrees, and right rotation to 50 degrees.  In July 2007, she 
had forward flexion to 50 degrees and extension to 44 
degrees.  She reported numbing and pain in her right hand.  
In September 2007, she was found to have guarded movement in 
her neck.  Range of motion testing showed left rotation to 30 
degrees and right rotation to 32 degrees.  A December 2007 
MRI revealed small left-sided protrusion/herniation at the 
C5-6 level.

In May and August 2007, the Veteran's private chiropractor 
certified that she would need to take time off from work due 
to cervical spine flare-ups.  In May 2007, she missed eleven 
consecutive days of work.  She had moderate neck, mid-back, 
and lower back pain.  In August 2007, she missed six days of 
work due to moderate to severe neck, mid-back, and lower back 
pain.  Her chiropractor stated that the condition was an 
exacerbation of the previous cervical disc syndrome, with 
upper extremity paresthesia.  

On March 2009 VA examination, the Veteran reported that her 
neck problems began approximately five years previously and 
were becoming progressively worse.  She reported that the 
pain migrated to her lower back and left arm.  She also had 
numbness in the left hand on occasion.  She took pain 
relievers for relief.  She was seeing her chiropractor on a 
weekly basis.  The left side of the neck was more painful to 
move than the right side.  She had difficulties traveling due 
to a stiff neck, and had to sleep in a special position.  In 
the previous year, she had experienced two incapacitating 
episodes, each requiring two weeks leave from work with a 
doctor's note.  She reported that she had been approved for 
twelve weeks of leave through the Family Medical Leave 
program.  The Veteran reported that her employer was 
understanding of her disability and she had been transferred 
to a more suitable position.  

Physical examination revealed a normal sensory examination, 
with normal reflexes.
Range of motion testing of the cervical spine revealed 
flexion to 35 degrees, extension to 30 degrees, lateral 
flexion to 35 degrees, bilaterally,  right rotation to 65 
degrees, and left rotation 60 degrees.  There were no 
additional limitations with repetitive movement.  The limited 
range of motion caused discomfort, but there was no 
additional fatigue, weakness, or lack of endurance.  The 
examiner noted a review of the previous X-ray results, and, 
like the March 2006 VA examiner, concluded that the findings 
of cervical arthritis and degenerative disc disease were not 
caused by the service-connected torticollis and chronic 
strain.  The examiner concluded that the flare-ups which 
caused her arm radiation and hand tingling and numbness were 
all neurological dysfunctions related to the cervical disc 
disease rather than to the symptoms of her recurring 
torticollis.  

In June 2009, the Veteran submitted literature establishing a 
relation between cervical spine strains and muscle injuries 
and the development of degenerative disc disease.

At her June 2009 hearing before the Board, she stated that 
she was about to start a new form of chiropractor care for 
her neck disability.  Her current symptoms included 
tenderness on the left side, guarding, and shooting pain in 
her back and down her left arm.  Her neck had "locked up" 
twice in the previous year, so that she could not drive to 
work.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The Board finds that throughout the pendency of the appeal,  
the limitation of motion of the Veteran's cervical spine, as 
shown on VA examinations March 2006 and March 2009, and in 
her private treatment records, falls at most within the 
requirements for a 10 percent rating:  greater than 30 
degrees but not greater than 40 degrees, or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal spinal 
contour.  Limitation of flexion of the cervical spine to 30 
degrees or less, combined cervical motion of 170 degrees or 
less.  Additionally, although the record demonstrates 
findings of reverse lordosis on two occasions, as well as 
repeated findings of recurrent torticollis on VA examination, 
the Veteran's treatment records and the two VA examinations 
do not reflect findings of muscle spasm or guarding severe 
enough to result in an abnormal spinal contour.  38 C.F.R. § 
4.71a, DC 5237.  Thus, the General Rating Formula for 
Diseases and Injuries of the Spine cannot serve as a basis 
for an increased rating.

As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the cervical spine, the Board 
turns to the question of whether the Veteran is entitled to a 
rating in excess of 20 percent based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

In this case, the evidence does demonstrate that the Veteran 
suffered incapacitating episodes, in that her physician 
determined that she could not work in April 2007, in May 
2007, and in August 2007.  However, these flare-ups did not 
last longer than two weeks at a time.  Additionally, the 
evidence does not tend to show that the Veteran was 
prescribed bed rest.  Instead, these records demonstrate that 
the Veteran was prescribed physical and massage therapy as 
part of her recovery.  On VA examination, the Veteran also 
reported having to miss work due to her cervical spine 
disability, but it was not noted that she was prescribed bed 
rest during those periods.  Additionally, VA treatment 
records are negative for any prescription of bed rest, and 
the record otherwise does not demonstrate any other 
incapacitating episodes within the meaning of 38 C.F.R. 
§ 7.71a, DC 5243 Note(1).  Accordingly, the Board finds that 
she is not entitled to a rating higher based upon this 
diagnostic code throughout the pendency of the appeal.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based upon any 
combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on March 2006 
VA examination, range of motion testing reflected forward 
flexion to 40 degrees, extension to 25 degrees, right and 
left lateral bending to 40 degrees, and right and left 
rotation to 40 degrees.  There was pain on repetitive motion, 
but no change in range of motion.  On March 2009 VA 
examination, range of motions testing revealed flexion to 35 
degrees, extension to 30 degrees, lateral flexion to 35 
degrees, bilaterally,  right rotation to 65 degrees, and left 
rotation 60 degrees.  There were no additional limitations 
with repetitive movement.  The requirements for a higher 
rating under the general rating formula, limitation of 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, are not 
shown and therefore a higher rating based on range of motion 
testing is not warranted.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2009).

Diagnostic Codes 8510 and 8511 provide the rating criteria 
for paralysis of the upper and middle radicular groups, and 
therefore neuritis and neuralgia of those nerves.  Complete 
paralysis of the those nerves, which is rated as 70 percent 
disabling for the major arm, and as 60 percent disabling for 
the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of 
abduction and rotation of the arm, flexion of the elbow, and 
complete loss or severe limitation of extension of the wrist.  
Disability ratings of 20 percent, 40 percent and 50 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, for the major arm, 
and as 20, 30, and 40, for the minor arm, respectively.  
38 C.F.R. § 4.124a, DCs 8510, 8511 (2009).  Diagnostic Codes 
8610 and 8611 refer to neuritis of the upper and middle 
radicular group nerves, and DCs 8710 and 8711 refer to 
neuralgia of the upper and middle radicular nerves.

In this case, the Veteran has reported numbness and tingling 
in both her right and left upper extremities on a number of 
occasions, though neurological testing on VA examination was 
normal.  However, both VA examiners have related these 
neurological symptoms with her degenerative disc disease and 
degenerative joint disease, which they have concluded are not 
related to her service-connected chronic muscle strain, or 
torticollis.  As the medical evidence of record clearly 
demonstrates a distinction between the Veteran's degenerative 
disc disease and degenerative joint disease, with 
accompanying neurological manifestations, and the Veteran's 
service-connected cervical spine strain, a rating under DC 
8510 - 8710 is not warranted.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (holding that the Board is 
precluded from differentiating between symptomatology 
attributed to a service-connected disability and a 
nonservice-connected disability in the absence of medical 
evidence which does so).  In that regard, there is no 
competent evidence of record that the Veteran's neurological 
symptoms are related to her service-connected cervical 
strain.  

As to the articles that the Veteran submitted and which 
suggest that degenerative disc disease in some cases may be 
related to a muscle strain or other injury, to the extent 
that the Veteran is attempting to extrapolate from this 
literature that her neurological symptoms are related to her 
service-connected muscle strain, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
been shown to experience flare-ups of her cervical spine 
disability a number of times per year.  These exacerbations 
have been alleviated with rest, massage therapy, and 
chiropractic care.  On VA examinations in March 2006 and 
March 2009, on repetitive testing, there was no additional 
limitation of motion, nor was there affects of pain, fatigue, 
or weakness.  Thus, the Board has considered the Veteran's 
complaints of pain and stiffness, as well as all evidence of 
record related to limitation of motion, weakened motion, 
excess motion, incoordination, fatigability, and pain on 
motion, in determining that the preponderance of the evidence 
is against the Veteran's claim of entitlement to a rating 
greater than 10 percent. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's cervical spine 
disability, but findings supporting higher ratings have not 
been documented.  In addition, it has not been shown that the 
service-connected cervical spine disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Rather, the 
Veteran has been able to switch her job position to one that 
requires less stress on her neck, and she has stated that her 
employer has been understanding and accommodative with regard 
to her neck flare-ups and problems.  Therefore, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that throughout the 
pendency of the appeal, the Veteran's cervical spine 
disability warranted a rating no higher than 10 percent.   As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Veteran. App. 
49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2005 and July 
2008; a rating decision in April 2006; and a statement of the 
case in September 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the April 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

A rating in excess of 10 percent for a cervical spine 
disability is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


